DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 8/23/21 are acknowledged.  Claims 1-3, 5-8, and 10-22 are pending. Claims 1, 6, 11 and 13 are amended.  Claims 16-22 are new.
Prosecution on the merits commences for claims 1-3, 5-8 and 10-22.

Priority
The instant application, filed 08/23/2021, is a 371 of PCT/US2020/019111, filed 02/20/2020, which claims priority to US Provisional Application No. 62/809,222, filed 02/22/2019.  Thus, the earliest possible priority for the instant Application is 02/22/2019.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on August 23, 2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Drawings
The Drawings of 8/23/21 are objected to because they have been submitted with color photographs.  Color photographs have been submitted for FIGs 2B, 2C, 4F, 4G, 5B, 5B, 5E, 6B, 6E, 6F, 7B, and 7C.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Applicant’s Petition for Color Drawings, of record, 08/23/21 has been DENIED by the Office (see mailing of 12/23/21).  Applicant can resubmit the Petition with further explanation, or submit black and white copies of the color photographs for FIGs 2B, 2C, 4F, 4G, 5B, 5B, 5E, 6B, 6E, 6F, 7B, and 7C.
If Applicant submits Replacement drawings, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

SPECIFICATION
The Specification of 8/23/2021 is objected to for referencing colors within the accompanying Figures. See paragraph [0010], referencing green, red and blue fluorescence; paragraph [0012], referencing dark brown, green, and blue immunostaining; and paragraph [0014], referencing green and dark brown staining.   The objection will be withdrawn should Applicant get a Petition for Colored Drawings Approved by the Office, OR if Applicant amends the text of the specification to remove references to colors within the figures.

CLAIMS
Independent claims 1 and 6 are drawn to recombinant Salmonella comprising SEQ ID NO:7, wherein SEQ ID NO: 7 includes a recombinant gene encoding human TNF-related Apoptosis-inducing Ligand (TRAIL) and a variety of additional mutations.  Paragraph [0080] discloses SEQ ID NO:7 encodes lysis plasmid “pK5079” which is generated by inserting the human TRAIL cDNA sequence into lysis vector pYA3681.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8 and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 6 are drawn to recombinant Salmonella 

Claim 1, of record, 8/23/21 is shown below:

    PNG
    media_image1.png
    225
    639
    media_image1.png
    Greyscale






At lines 5-6, it is not clear what the mutations are or how many are included: should there be commas in the list?  If so, where?  Are all the mutations at lines 5-6 required in the bacterium or is the list actually a markush group which permits only one of the list?  It is also not clear if the mutations are included in SEQ ID NO:7.

The same rejection is made over claim 6, shown below:

    PNG
    media_image2.png
    213
    626
    media_image2.png
    Greyscale







A skilled artisan would not know the metes and bounds of the claimed invention.  Claims 2-3, 5, 7-8, and 10-22 are included in the rejection because they depend from a rejected claim.

PRIOR ART IDENTIFIED, NOT USED IN A REJECTION

    PNG
    media_image3.png
    117
    758
    media_image3.png
    Greyscale
Claims 1 and 6 require recombinant salmonella comprising SEQ ID NO: 7.  Paragraph [0080] of the instant specification discloses SEQ ID NO:7 encodes lysis plasmid “pK5079” which is generated by inserting the human TRAIL cDNA sequence into lysis vector pYA3681. Instant SEQ ID NO:7 (6648 nucleic acids) shows TRAIL cDNA is encoded from nucleotides 4053 (start codon ATG) to 4898 (stop codon TGA):


Thus, pYA3681 appears to encompass nucleotides 1-4052 and 4899-6648 of SEQ ID NO: 7.

US Patent Application 2013/0209405 (the ‘405 Application), published August 15, 2013 and shares an inventor with the instant Application, discloses expressing the transgene TRAIL in recombinant salmonella on a regulated lysis vector to increase efficacy of tumor apoptosis and programmed cell lysis of the host bacterium (paragraphs [0031], [0043], [0137], [0174]).  The ‘405 Application discloses a known lysis vector includes pYA3681 (paragraphs [0032]-[0037], Example 3).
The ‘405 Application discloses generating lysis vector “pYA5079” and introducing the vector into salmonella strain x11204, at paragraph [0174]:


    PNG
    media_image4.png
    255
    509
    media_image4.png
    Greyscale






However, the ‘405 Application does not disclose the nucleic acid sequence for lysis vector pYA5079.  The ‘405 Application does not disclose the nucleic acid sequence for pYA3681. The ‘405 Application does not disclose that pYA5079 is generated by inserting TRAIL into pYA3681.  
US Patent Application Publication No. 2011/0287052 (the ‘052 Application), published November 24, 2011 and shares an inventor with the instant Application, discloses expressing a transgene in recombinant salmonella on a regulated lysis vector, wherein the lysis vector provides programmed cell lysis of the host bacterium (paragraphs [0205], [0211]-[0213]).  The ‘052 Application discloses lysis vector pYA3681 (Table D).  The ‘052 Application does not disclose the nucleic acid sequence for pYA3681.  However, the ‘052 Application discloses plasmid pYA4901, which encodes transgenes PcsB, PsaA and Ply, and is derived by inserting the transgenes into pYA3681.  The ‘052 Application discloses the vector map for pYA4901 at FIG. 73 and the nucleic acid sequence for pYA4901 as SEQ ID NO: 134 therein [0094].

    PNG
    media_image5.png
    133
    781
    media_image5.png
    Greyscale
Analysis of SEQ ID NO:134 (9385 nucleotides) shows the inserted transgenes of PcsB, PsaA and Ply are encoded from nucleotides 4056 (ATG start codon) to 7634 (TAA stop codon), with an additional ATG codon immediately N-terminal to the ATG start codon at 4056:


Thus, vector pYA3681 appears to encompass nucleotides 1-4052 and 7635-9385 of pYA4901.

    PNG
    media_image6.png
    201
    643
    media_image6.png
    Greyscale
Alignment of instant SEQ ID NO:7 to pYA4901 of the ‘052 Application shows 100% identity at both the N-terminus and the C-terminus regions.  However, pYA4901 appears to have an additional methionine at the start of the transgene (nucleotides 4053-4055), and an additional single thymidine base following the TAA stop codon, at nucleotide 7635:






Thus, SEQ ID NO: 7 appears to be free of the prior art, and it would have not have been obvious to a skilled artisan to arrive at the claimed sequence by excising the known transgenes in a highly homologous pYA3681-derived vector based on start and stop codons of the substituted transgenes.  Such a substitution would not account for the removal of the additional ATG and the thymidine base from pYA4901 (derived from pYA3681).

Conclusion
No claims are allowed. Advancement of prosecution may occur once Applicant addresses the objections to the Drawings and Specification, and amends the claims to overcome the 112 2nd rejections of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633